Citation Nr: 1513418	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to October 1967 and was awarded the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The competent medical and other evidence of record reasonably shows that the Veteran's bilateral hearing loss was, at least in part, caused by acoustic trauma during his military service.

2.  The competent medical and other evidence of record reasonably shows that the Veteran's tinnitus was, at least in part, caused by acoustic trauma during his military service.

3.  The competent medical and other evidence of record fails to establish that the Veteran's erectile dysfunction is proximately due to or chronically aggravated by service-connected disability.

4.  The competent medical and other evidence of record fails to establish that a lumbar spine disability, to include degenerative disc disease, was present in service or manifest to a compensable degree within one year of service discharge; and there is no such evidence relating it to service.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.385 (2014). 

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2014). 

3.  The criteria for service connection for a erectile dysfunction are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

4.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As will be discussed in further detail below, the Board is granting the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In light of this complete grant of this portion of the appeal, no further discussion of VA's duty to notify the Veteran and to assist him in the development of these claims is necessary.

With regard to the claims for service connection for erectile dysfunction and lumbar spine disability, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in October 2009 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  This letter also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in August 2010, nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in March and June of 2010.  The Board finds that the examination reports are more than adequate, as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The most recent examination in March 2010 addresses service connection for erectile dysfunction on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as arthritis (degenerative disc disease) and other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Arthritis (degenerative joint disease) is subject to presumptive service connection under 38 CFR § 3.309(a).  Because sensorineural hearing loss is considered an organic disease of the nervous system, it is also subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a. 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (degenerative disc disease) and other organic diseases of the nervous system (sensorineural hearing loss) are listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


I.  Bilateral hearing loss and tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends had their onset during service as a result of exposure to excessive noise.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002). 

Turning to the evidence of record, the Board finds that there is no controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD-214 shows that he served as a light weapons infantryman, a military occupational specialty (MOS) likely associated with noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  He was also awarded the CIB.  As a combat veteran, he is entitled to have his statements accepted.  Therefore, his account of his in-service noise exposure is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  

The question remains as to whether the Veteran has bilateral hearing loss and tinnitus that are associated with his now conceded in-service noise exposure.  Findings or diagnoses of hearing loss and tinnitus are not shown in service treatment records, including the September 1967 separation examination.  There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2014). 

In his claim for service connection, the Veteran did not list any dates of medical treatment or evaluation for hearing loss or tinnitus at any time immediately following service separation.  See VA Form 21-4138, received in September 2009.  In fact, there are no pertinent clinical records associated with the claims file until a February 2010 VA audio examination report more than 40 years later.  At that time he reported military noise exposure as a light weapons infantryman from weapons fire, grenade explosions, and other combat operations while serving in Vietnam.  He denied civilian occupational or recreational noise exposure.  The Veteran was unsure of the date of tinnitus, but stated that it had been present for many years.

On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
40
40
LEFT
20
35
45
45
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 90 in the left ear.  These hearing thresholds meet the criteria of disability under VA regulations.  38 C.F.R. § 3.385.  The Veteran was noted to have normal to mild sensorineural hearing loss in the right ear and normal sloping to moderate loss in the left ear.

After reviewing the claims file in its entirety, taking a detailed history of the Veteran's military service (including the reports of noise exposure), the audiologist concluded the Veteran's current bilateral hearing loss and tinnitus is less likely as not (less than 50/50 probability) caused by or the result of in-service acoustic trauma.  She referred to the Veteran's service treatment records noting that they were silent for hearing loss, hearing threshold shifts, or complaints/diagnosis of tinnitus.  In addition, the configuration of the audiogram was not consistent with acoustic trauma.  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Veteran's hearing loss and tinnitus were not diagnosed until more than 40 years after service discharge, the Board is satisfied that they cannot be clearly disassociated from his conceded in-service exposure to loud noises.

In this regard, the Board recognizes that there is inconsistent evidence as to whether the Veteran's current hearing loss is related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for hearing complaints and the more than 40-year period during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss.  Also of record is the VA audiologist's opinion that the Veteran's in-service noise exposure was not the precipitant of his hearing loss.  However, the Board is not entirely satisfied with this opinion, since the audiologist seemed to rely primarily on the Veteran having normal hearing acuity during, and at discharge, from service.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra.  Moreover the audiologist did not provide any explanation as to why the audiogram configuration was not consistent with acoustic trauma.  

On the other hand, the record also contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service (as is confirmed by his military duties) and his competent descriptions of hearing loss since service (assertions that he is considered competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  This supporting evidence places the pertinent record in relative equipoise.  Based on the current record, the Board finds that it is not possible to determine to what extent the Veteran's hearing loss may be attributed to noise exposure in service versus some other etiology.  Therefore, some doubt remains as to whether it is at least as likely due to service as opposed to some other cause, and the Board will resolve that doubt in favor of the Veteran with regard to his claim for service connection for bilateral hearing loss.  

As to the Veteran's claim for service connection for tinnitus, the Board notes that, in the February 2010 opinion, the VA audiologist opined that the Veteran's tinnitus was as likely as not related to his hearing loss.  Indeed, tinnitus usually accompanies such hearing loss.  See Merck Manual, Section 7, Chapter 85.  That tinnitus often is a symptom of such hearing loss indeed is well-recognized.  Id. at Section 7, Ch. 82.  Accordingly, in the present appeal, the Board finds that service connection for tinnitus is also warranted. 

So in view of the Veteran's assertions and in light of the reasonable doubt raised in the record, the Board concludes that at least some of his hearing loss and tinnitus must be attributed to service.  Service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


II.  Erectile dysfunction

The Veteran seeks service connection for erectile dysfunction that he contends was caused, or made worse, by his service-connected diabetes mellitus.  He does not contend that the erectile dysfunction began in service, or is directly related to his service, nor is this shown by the record to be the case.  Because he has limited his argument to principles of secondary service connection, the Board will analyze the claim solely on that basis. 

Unfortunately, the Board finds that while the Veteran has a diagnosis of erectile dysfunction, he is not entitled to service connection on a secondary basis because the record lacks evidence that his service-connected diabetes mellitus, type II, or any of his other service-connected disabilities, proximately caused or aggravate his erectile dysfunction.  

During a VA examination for diabetes mellitus, the Veteran stated that around the same time of his diabetes diagnosis, he began to have erectile dysfunction.  He also gave a history of a right hydrocele repair in 1999.  The examiner noted the contributing causes to the Veteran's erectile dysfunction may include his diabetes mellitus, medications, dyslipidemia, vascular disease, and hypertension.  See July 2007 VA Diabetes Mellitus Exam.

The Veteran was provided a VA genitourinary examination in March 2010 for the specific purpose of obtaining an opinion as to whether or not his erectile dysfunction could be related to service-connected diabetes mellitus.  The report reflects the examiner interviewed the Veteran, reviewed the claims file in its entirety, and discussed the Veteran's hydrocele repair in 1999 and problems with erectile dysfunction which started 12 years ago, but became complete in 2002.  The examiner concluded that the Veteran's erectile dysfunction is less likely than not caused by or related to or worsened beyond the natural progression by his history of diabetes mellitus.  The examiner noted the Veteran's surgery as possibly affecting his sexual dysfunction.  He explained that in addition to diabetes, the Veteran had multiple risk factors as other possible causes of sexual dysfunction including a history of cerebrovascular accident, medications, hypertension, dyslipidemia, spinal stenosis, natural aging, and markedly low testosterone.  

The VA opinion is considered highly probative as it is based upon a complete review of the claims file and supported by rationale.  The VA examiner considered the Veteran's relevant medical and other history, aside from the results of his personal clinical evaluation, as well as the Veteran's belief that his current erectile dysfunction developed as a result of his diabetes mellitus.  The examiner then discussed the development of the Veteran's erectile dysfunction, and considered other risk factors predisposing him to erectile dysfunction.  As a result, he was able to fully address the salient question as to the origin of the Veteran's current erectile dysfunction and its relationship to his service-connected diabetes mellitus.  The Veteran has presented no competent medical evidence to the contrary.

As a result, the Board is unable to attribute the erectile dysfunction to any service-connected disability, including his diabetes mellitus.  There is no probative and competent medical evidence of record to indicate that any service-connected disability plays any role in the development or worsening of his claimed erectile dysfunction.  In other words, medical opinion is needed to link one medical diagnosis to another.  The VA examiner specifically found that the Veteran's erectile dysfunction was less likely caused or aggravated by his service-connected diabetes mellitus given the Veteran's multiple other risk factors for the disorder.  Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra. 

Consequently, the preponderance of the competent, credible, and probative evidence of record weighs against the claim for service connection for erectile dysfunction secondary to diabetes mellitus, type II.


III.  Lumbar spine disability 

The Veteran seeks service connection for a lumbar spine disability which he contends had its onset during his military service as a result of carrying heavy equipment and jumping from helicopters.

Based on the evidence in this particular case, the Board finds that service connection for the Veteran's current lumbar spine disability is not warranted.  Service treatment records show the Veteran did not indicate any specific low back complaints or symptomatology during service, and none are documented. 

There is also no evidence of arthritis or disc disease within one year of separation from his period of active duty ending in 1967.  The earliest relevant medical evidence is found in VA treatment records dated in 2007, 40 years after his separation from service when he began treatment for chronic low back pain.  These records do not, in any way, suggest that any low back symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service including carrying heavy equipment or jumping from helicopters.  Instead by his own reported history, his back pain had its onset two years prior to his treatment in 2007, which would put its onset in 2005, many years after service.  Radiological findings showed advanced spinal canal stenosis at L3-4 due to large disc bulge and herniations in the remainder of the lumbar spine and narrowing of the bilateral  L3-4 and L4-5.  See VA outpatient treatment records dated from April 2007 to February 2010.  As a diagnosis of degenerative disc disease, confirmed by X-ray, was not demonstrated until well after one year following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

What remains for consideration is whether or not in the absence of a diagnosis in service, and/or continuity of symptoms, the Veteran's current lumbar disc disease may nonetheless somehow otherwise be related to his military service decades earlier.  However there is no evidence linking this condition to service.  When examined by VA in June 2010, the examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran's reported history of marching with heavy gear, heavy backpacks, and jumping out of helicopters with wrong landings was also noted.  He specifically referred to the Veteran's service and post-records noting the lack of documentation of consults for back pain from 1966 to 2006.  Following examination of the Veteran, the examiner concluded there is no basis for finding a relationship between the Veteran's military service and his currently diagnosed degenerative disc disease of the lumbar spine with spondylosis.  He explained that because there was no continuity of care from 1966 to 2006, it is less likely than not that the back condition is the same as, or is a result of, jumping from planes during combat duty shown during service, but rather is more consistent with age.  

This VA opinion is highly probative in that it is based upon a complete review of the Veteran's entire claims file and supported by adequate rationale.  The VA examiner considered the Veteran's history of in-service back problems, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his current lumbar spine symptomatology developed as a result of his military service, particularly jumping from helicopters.  The examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's current lumbar disc disease with spondylosis and its relationship to his military service.  The Veteran has presented no competent medical evidence to the contrary.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  See Hickson v. West, 12 Vet. App. 247.

Therefore, after weighing all the evidence, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for degenerative disc disease of the lumbar spine with spondylosis.

With respect to both claims, consideration has of course been given to the Veteran's assertions that he experiences erectile dysfunction as a result of diabetes mellitus and that his claimed lumbar spine disability had its onset in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing erectile dysfunction and lumbar disc disease and/or their etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report that his erectile dysfunction had its onset at the same time as his diabetes or that he had back pain, during and since service.  However, he is not competent to diagnose degenerative disc disease or to opine on the relationship between his in-service activities and current disability.  Nor is the Veteran competent to attribute the coincidence of sexual dysfunction occurring at the time of, or after, a diagnosis of diabetes mellitus as establishing the etiology of, or chronically aggravating, his erectile dysfunction.  Such assessments are not simple in nature and in this case, require specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value. 


Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 

Service connection for erectile dysfunction secondary to service-connected diabetes mellitus is denied.

Service connection for lumbar spine disability is denied.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


